UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 12-1397


ALVIN MOSIER,

                    Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; ROBERT F. MCDONNELL, in his
official capacity as Governor of the Commonwealth of
Virginia; MARIA GRAFF DECKER, in her official capacity as
the Virginia Department of Corrections Secretary of Public
Safety; THE DEPARTMENT OF CORRECTIONS; HAROLD W. CLARKE, in
his individual and official capacity as Director; CITY OF
FAIRFAX; FAIRFAX COUNTY; BOARD OF SUPERVISORS OF FAIRFAX
COUNTY, VIRGINIA; SHARON BULOVA, in her individual and
official capacity as member of the Fairfax County Board of
Supervisors; JOHN C. COOKE, in his individual and official
capacity as member of the Fairfax County Board of
Supervisors; JOHN FOUST, in his individual and official
capacity as member of the Fairfax County Board of
Supervisors; CATHERINE M. HUDGINS, in her individual and
official capacity as member of the Fairfax County Board of
Supervisors; JEFFREY C. MCKAY, in his individual and
official capacity as member of the Fairfax County Board of
Supervisors; PENELOPE A. GROSS, in her individual and
official capacity as member of the Fairfax County Board of
Supervisors; GERALD W. HYLAND, in his individual and
official capacity as member of the Fairfax County Board of
Supervisors; LINDA Q. SMYTH, in her individual and official
capacity as member of the Fairfax County Board of
Supervisors; PAT HERRITY, in his individual and official
capacity as member of the Fairfax County Board of
Supervisors; MICHAEL R. FREY, in his individual and
official capacity as member of the Fairfax County Board of
Supervisors; SHIRLEY M. STANLEY, in her individual and
official capacity as Acting Regional Director, Central
Regional Office over District 29 of Commonwealth of
Virginia Department of Corrections Probation and Parole
Central Region; R. FORREST POWELL, in his individual and
official capacity as Regional Director over District 29 of
Commonwealth   of   Virginia   Department   of   Corrections
Probation and Parole Central Region; TRACY LAVELY, in her
individual and official capacity as Chief Probation and
Parole Officer of Commonwealth of Virginia Department of
Corrections Probation and Parole District 29 Fairfax,
Fairfax County, VA; MARK GRAZIANO, in his individual and
official capacity as Deputy Chief Probation and Parole
Officer,   Steven  Berger's  Supervisor,   Commonwealth   of
Virginia Department of Corrections Probation and Parole
District 29 Fairfax, Fairfax County, VA; HERMENE ROCAMORA,
in her individual and official capacity as Deputy Chief
Probation and Parole Officer, Commonwealth of Virginia
Department of Corrections Probation and Parole District 29,
Fairfax, Fairfax County, VA; STEVEN E. BERGER, in his
individual and official capacity as Probation and Parole
Officer, Commonwealth of Virginia Department of Corrections
Probation and Parole District 29 Fairfax, Fairfax County,
VA,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01381-CMH-TCB)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvin Mosier, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia; Julia Bougie
Judkins, BANCROFT, MCGAVIN, HORVATH & JUDKINS, PC, Fairfax,
Virginia; Kimberly Pace Baucom, Assistant County Attorney,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.


                                 2
PER CURIAM:

            Alvin        Mosier       appeals      the     district      court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 We

have     reviewed        the     record     and     find     no     reversible      error.

Accordingly,        we    deny    Mosier’s        motions    to    strike      briefs   and

motion    for   a    certification          of    question        and   affirm    for   the

reasons stated by the district court.                       Mosier v. Virginia, No.

1:11-cv-01381-CMH-TCB (E.D. Va. Feb. 23, 2012).                                We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in   the    materials       before      the    court   and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             3